Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.
Applicant’s election of Group II (claim 11-15) in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Visco (US 7,070,632), and further in view of Yoo (US 2019/0198923) and Yushin (US 2019/0198837).
As to claim 11, Visco discloses a battery cell (column 2 lines 45-67, lithium metal batteries, figure 5 #400, a cell, column 12 lines 17-46; also discussed throughout), comprising:
a negative electrode that includes lithium metal (figure 2 #206, figure 3 #206’, figure 4 #7; column 7 lines 1-21; column 8 lines 45-67; also discussed throughout);
a positive electrode (figure 5 #418, column 12 lines 35-47; discussed throughout); 
an electrolyte structure disposed between the negative electrode and the positive electrode (figure 1 #101, figure 2-4 #102 and #104, figure 5 #408 and #416, column 5 lines 28-50; discussed throughout), the electrolyte structure including a first portion configured as thin film solid electrolyte (figures 1-4 #104, barrier layer material, figure 5 #408; column 2 lines 45-67, column 5 lines 28-50; discussed throughout) and a second portion positioned adjacent to the first portion (figures 1-4 #104, figure 5 #416, column 5 lines 28-50; discussed throughout), the second portion including a porous fiber material that contacts the thin film solid electrolyte (figures 1-5 as defined above, column 5 lines 28-62; discussed throughout), 
wherein, the first portion of the electrolyte structure contacts the negative electrode (figures 1-5 as defined above; column 3 lines 4-16; discussed throughout) and the pores of the porous fiber material are filled with the liquid electrolyte (column 4 line 60-column 5 line 5; liquid electrolyte is constrained in at least two of the three orthogonal dimensions of the membrane material; also discussed throughout). 
Visco is silent to wherein, the positive electrode is a porous composite positive electrode that includes particles of active material and liquid electrolyte; and wherein the second portion porous fiber material is a porous ceramic fiber material. 
Yoo discloses a lithium metal battery including a lithium negative electrode including lithium metal, a positive electrode and an electrolyte between the positive electrode and negative electrode ([0006]) wherein the positive electrode is a porous composite positive electrode that includes particles of active material and liquid electrolyte ([0055]-[0056] and [0075]-[0076]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the positive electrode from Yoo within Visco as a mere combing prior art element according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I (A) or (B)). 
Yushin discloses providing improved batteries ([0006]) a separator is arranged with a ceramic comprising layer ([0007]). Yushin discloses ceramic materials are known to exhibit better strength, better wetting and better thermal properties compared to polymers, but are typically too brittle for use as separator membranes. However, when ceramic materials are processed into various fibers (particularly small fibers), the fibrous ceramic materials may become sufficiently flexible to be used as separator membranes in accordance with one or more embodiments. In addition, in some designs, reducing the diameter of the ceramic fibers may increase the specific strength and toughness and other mechanical properties of the fibers (when normalized by mass or cross-sectional area of the fibers). As such, formation of flexible, strong and thermally stable ceramic separators from small ceramic fibers (and other materials) may overcome one or more limitations of conventional polymer separators ([0034]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use ceramic fibers from Yushin in place of the polymer fibers within Visco because of better strength, better wetting and better thermal properties ([0034], Yushin). 
As to claim 12, modified Visco discloses does not specifically state wherein, the porous ceramic fiber material is configured to mechanically support the thin film solid electrolyte by strengthening the thin film solid electrolyte from internal stresses and external stresses associated with one or more of fabrication and operation of the battery cell. However, modified Visco discloses the same structure as the instant claimed invention with the same material as the instant claimed invention (see claim 11 above) and thus would exhibit the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 13, modified Visco discloses does not specifically state wherein, the porous ceramic fiber material is configured to enhance adhesion with one or more of the thin film solid electrolyte, the positive electrode, and the negative electrode. However, modified Visco discloses the same structure as the instant claimed invention with the same material as the instant claimed invention (see claim 11 above) and thus would exhibit the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01). 
As to claim 14, modified Visco discloses wherein, the thin film solid electrolyte of the first portion is formed from a dense ceramic or glass layer (column 2 lines 45-67; discussed throughout Visco). 
As to claim 15, modified Visco discloses wherein, the first portion of the electrolyte structure (figures 1-4 #104, figure 5 #408; discussed throughout Visco) has a first side that contacts the negative electrode (figures 1-4 #206 and figure 5 #414; discussed throughout Visco) and a second side spaced from the first side and facing the second portion, the first side and the second side defining a first thickness of the first portion (figures 1-5 as defined discussed throughout Visco), the second portion of the electrolyte structure (figures 1-4 #102 and figure 5 #416; discussed throughout Visco) has a third side configured to contact the positive electrode (figure 5 #418; discussed throughout Visco) and a fourth side spaced from the third side and configured to contact the second side of the first portion, the third side and the fourth side defining a second thickness of the second portion (figures 1-5 as defined and discussed throughout Visco), the positive electrode has a fifth side that contacts the fourth side of the second portion and a sixth side spaced from the fifth side and facing away from the second portion, the fifth side and the sixth side defining a third thickness of the positive electrode (figures 1-5 as defined and discussed throughout Visco), and the first thickness is less than 1 micron (column 11 lines 40-46, Visco), the second thickness is in a range of 10 to 20 microns (column 6 lines 60-67), and the third thickness is in a range of 50 to 150 microns (column 13 lines 1-11, Visco).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724